 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 455 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Pallone submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued to promote public awareness of, and increased research relating to, Chrohn’s Disease. 
 
Whereas an estimated 1,000,000 Americans have Chrohn’s Disease, which is a chronic and painful disorder that affects the intestinal tract; 
Whereas Chrohn’s Disease affects approximately 100,000 children under the age of 18 and has been detected in infants as young as 18 months, with the disease’s second wave developing in adults over the age of 50; 
Whereas Chrohn’s Disease is difficult to diagnose due to the similarity of its symptoms to those of other intestinal disorders; 
Whereas the cause of Chrohn’s Disease is still unknown, and Chrohn’s Disease has no known cure; 
Whereas current evidence suggests that both genetic and environmental factors contribute to the development of Chrohn’s Disease; 
Whereas it is estimated that two-thirds to three-quarters of children with Chrohn’s Disease will require one or more operations in their lifetime, and 60 to 90 percent of children with Chrohn’s Disease will experience growth failures; and 
Whereas the Federal Government, public and private organizations, health care providers, and the medical community are striving to work together more closely in order to educate and improve the quality of life of children and adults affected by Chrohn’s Disease: Now, therefore, be it 
 
That it is the sense of Congress that—  
(1)the United States Postal Service should issue a commemorative postage stamp to promote public awareness of, and increased research relating to, Chrohn’s Disease; and 
(2)the Citizens’ Stamp Advisory Committee of the United States Postal Service should recommend to the Postmaster General that such a stamp be issued. 
 
